 



Exhibit 10.2
RESTATED
ZIMMER HOLDINGS, INC.
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
     On December 9, 2005, the Board of Directors of Zimmer Holdings, Inc. (the
“Company”) amended and restated the Zimmer Holdings, Inc. Deferred Compensation
Plan for Non-Employee Directors (the “Plan”), effective as of January 1, 2005,
as follows:
Section 1. Grandfathered Benefits.
     Mandatory Deferrals and Elective Deferrals, as defined below, that were
deferred and vested prior to January 1, 2005, shall be subject to the terms of
the Plan as in effect on October 3, 2004. The Company shall maintain appropriate
records to identify deferrals made and vested prior to 2005, together with any
attributable earnings or losses.
Section 2. Eligibility.
     Any member of the Board of Directors (the “Board”) of Zimmer Holdings, Inc.
who is not an officer or employee of the Company or a subsidiary thereof is
eligible to participate in the Plan and will be a participant.
Section 3. Deferred Compensation Account.
     There shall be established on the books of the Company for each participant
a deferred compensation account in the participant’s name. The account shall
distinguish between compensation deferred and vested prior to 2005 and
compensation deferred or vested after 2004.
Section 4. Amount of Deferral.
     (a) Mandatory Deferrals. Until such time as a participant meets the
guideline level of Share Unit or Company common stock ownership established by
the Board, fifty percent of the basic fee payable to a participant for
membership on the Board (the “Mandatory Deferral”) shall be deferred and
credited to the participant’s deferred compensation account as Share Units equal
to the number of shares of the Company’s common stock that could have been
purchased with the deferred fee, determined by dividing the dollar value of the
deferred fee by the fair market value of a share of the Company’s common stock
as reported in The Wall Street Journal on the effective date of the deferral. As
an additional Mandatory Deferral, at each annual meeting of the stockholders of
the Company (“Annual Meeting”), each participant will receive 500 deferred Share
Units (the “Annual Deferred Share Units”). The value of each Annual Deferred
Share Unit will be equal to a share of the Company’s common stock as reported in
The Wall Street Journal on the date of grant.
     (b) Elective Deferrals. For any calendar year, a participant may elect to
defer receipt of compensation in excess of the participant’s Mandatory Deferral
for that year (the “Elective

 



--------------------------------------------------------------------------------



 



Deferral”) by filing the appropriate form in accordance with Section 9 and
requesting deferral of: (1) all of the participant’s compensation in excess of
the participant’s Mandatory Deferral payable to the participant for serving on
the Board and any committee thereof; or (2) any percentage specified by the
participant of the compensation described in clause (1) that is in excess of the
participant’s Mandatory Deferral.
Section 5. Form and Computation of Deferred Amounts.
     Subject to Section 4, at the time a participant elects to make an Elective
Deferral, the participant shall elect to have the Elective Deferral credited to
his or her deferred compensation account as Treasury Units, Dollar Units, or
Share Units (each an “Investment Option”). A participant may allocate the
Elective Deferrals among the Investment Options in increments of 0%, 33 1/3%,
50%, 66 2/3% or 100%. Any deferred amount credited to a participant’s deferred
compensation account as Treasury Units shall be credited with interest at a rate
to be set by the Board in January of each year after a review of the six-month
United States Treasury bill discount rates for the preceding year. Any deferred
amount credited to a participant’s deferred compensation account as Dollar Units
shall be credited with interest at a rate to be set by the Board in January of
each year after a review of investment return on the invested cash of the
Company. If a participant elects to allocate a deferred amount to Share Units,
the participant will be credited with Share Units equal to the number of shares
of the Company’s common stock that could have been purchased with the deferred
amount, determined by dividing the dollar value of the deferred amount by the
fair market value of a share of the Company’s common stock as reported in The
Wall Street Journal on the effective date of the deferral. Upon payment by the
Company of dividends on its common stock, the amount credited to a participant’s
deferred compensation account as Share Units shall be credited with an amount
equal to the number of Share Units multiplied by a fraction, the numerator of
which is the amount of the dividend and the denominator of which is the fair
market value of a share of the Company’s common stock as reported in The Wall
Street Journal on the day the dividend is payable. The amount of Share Units in
a participant’s deferred compensation account shall be adjusted in the
discretion of the Board to take into account a merger, consolidation,
reorganization, recapitalization, stock split or other change in corporate
structure of capitalization affecting the Company’s common stock. At its
discretion, the Board may discontinue, modify, or offer additional Investment
Options.
Section 6. Period of Deferral.
     A participant’s Mandatory Deferrals, including Annual Deferred Share Units,
will be paid sixty days after the cessation of the participant’s service as a
Director. At the time a participant makes a deferral election in accordance with
Section 9, the participant may elect the period of deferral for amounts
attributable to the Elective Deferrals that are the subject of that election. A
participant may elect to defer receipt of amounts attributable to Elective
Deferrals (1) until a specified year in the future, (2) until the cessation of
the participant’s services as a Director, or (3) until the end of the calendar
year in which the cessation of the participant’s service as a Director occurs.
If the participant elects alternative (1), payment will be made or commence
within sixty days after the beginning of the year specified in the election; if
the participant elects alternative (2), payment will be made or commence within
sixty days after cessation of the participant’s service as a Director; and if
the participant elects alternative (3), payment will be made or

-2-



--------------------------------------------------------------------------------



 



commence within sixty days after the end of the calendar year in which the
cessation of the participant’s service as a Director occurs. If, with respect to
an Elective Deferral, a participant does not make a timely election (in
accordance with Section 9) as to the period of deferral, payment of amounts
attributable to the Elective Deferral will be made or commence within sixty days
after the cessation of the participant’s service as a Director.
Section 7. Form of Payment.
     Mandatory Deferrals, including Annual Deferred Share Units, will be paid in
shares of the Company’s common stock.
     At the time a participant makes a deferral election in accordance with
Section 9, the participant may elect the form of payment for amounts
attributable to the Elective Deferrals that are the subject of that election. A
participant may elect to receive payment of amounts attributable to Elective
Deferrals in either (1) a lump sum cash payment or (2) a number of annual cash
installments, not more than ten, as specified by the participant. If installment
payments are elected, the amount of each installment shall be equal to the
balance in the participant’s deferred compensation account divided by the number
of installments remaining to be paid (including the installment in question). If
a participant fails to make a timely election as to form of payment, payment
will be made in a lump sum cash payment.
Section 8. Death Prior to Receipt.
     If a participant dies prior to receipt of any of the amounts payable
pursuant to this Plan, the participant’s Mandatory Deferrals, including Annual
Deferred Share Units, will be paid, in shares of the Company’s common stock, to
the participant’s beneficiary or estate, as the case may be, within sixty days
after the participant’s death.
     At the time a participant makes a deferral election in accordance with
Section 9, the participant may elect that, in the event he or she dies prior to
receipt of any of the amounts payable pursuant to this Plan, the participant’s
deferred compensation account attributable to Elective Deferrals shall be paid
to the participant’s beneficiaries or estate, as the case may be, in either
(1) a lump sum cash payment within sixty days following notification to the
Company of the participant’s death, or (2) a number of annual cash installments,
not more than ten, as specified by the participant. If the participant elects
alternative (2), the initial installment payment to the beneficiary or estate
shall be made sixty days after notification to the Company of the participant’s
death, and the amount of each such installment shall be determined as provided
in the third sentence of Section 7. If payment to the participant pursuant to
clause (2) of Section 7 had commenced prior to death, the installment payments
to the participant’s beneficiaries or estate, as the case may be, shall be made
at the same time and in the same amount as installment payments would have been
made to the participant had he or she survived. For purposes of this Section 8,
any amounts deferred as Share Units shall be converted to Dollar Units by
multiplying the number of Share Units credited to a participant’s deferred
compensation account on the date of his death by the fair market value of a
share of the Company’s common stock on such date as reported in The Wall Street
Journal.

-3-



--------------------------------------------------------------------------------



 



Section 9. Time of Election of Deferral.
     This Section 9 governs the time for making “Deferral Elections,” which
include elections to make Elective Deferrals pursuant to Section 4, elections as
to the form and computation of deferred amounts pursuant to Section 5, elections
of the period of deferral pursuant to Section 6, elections of the form of
payment pursuant to Section 7, elections with respect to death benefits pursuant
to Section 8, and elections to covert a deferral into Options pursuant to
Section 12.
     A nominee for election as a Director may make a Deferral Election prior to
his or her election for the calendar year in which he or she is being elected,
except that a person elected a Director by the Board may make a Deferral
Election within 30 days after his/her election as a Director, in which event the
Deferral Election shall be effective only with respect to compensation paid
after the Deferral Election is made. A person then currently serving as a
Director may make a Deferral Election with respect to compensation for the next
succeeding calendar year no later than the preceding November 30th. This
Deferral Election will be deemed to apply for each succeeding calendar year,
unless (1) the participant elects, in accordance with Section 11, to discontinue
the Deferral Election or make a new Deferral Election, or (2) the election is
stated, in writing, to apply only to the current calendar year.
Section 10. Manner of Electing Deferral.
     A participant may make a Deferral Election by giving written notice to the
Board on a form provided by the Company, which notice shall include the amount
to be deferred, the form in which the amount deferred is to be credited, whether
the deferral will be converted into options to purchase shares of the Company’s
common stock pursuant to Section 12, the period of deferral and the form of
payment, including the number of installments, if any.
Section 11. Effect of Election.
     A Deferral Election shall be irrevocable by the participant once the
calendar year to which it applies has commenced. An election may be discontinued
or modified by the participant with respect to calendar years not yet begun by
notifying the Board in writing no later than November 30th of the preceding
year.
Section 12. Conversion into Options.
     For any calendar year, a participant may elect to convert all or any
portion of the basic fee payable for services on the Board, except amounts that
would otherwise be subject to Mandatory Deferral, into options to purchase
shares of the Company’s common stock. The options will be issued pursuant to a
stock option plan of the Company in which the participant is eligible to
participate and will be granted as of the date of the next Annual Meeting
following the election to convert. The options will be issued at a conversion
ratio of an option to purchase three shares of common stock for each Share Unit
that the participant would be entitled to receive if the participant chose to
defer the amount as Share Units. The options will have an exercise price equal
to the market value of a share of the Company’s common stock on the date of the
grant. The options will become fully exercisable on December 31st of the
calendar year in which the options are granted if the participant continues as a
non-employee director of the

-4-



--------------------------------------------------------------------------------



 



Company, or at such earlier time as provided in the stock option plan. A
participant’s election to convert all or any portion of the basic fee payable
into stock options must be made in accordance with Sections 9 and 10.
Section 13. Maximum Number of Shares.
     The maximum number of shares of the Company’s common stock that may be
issued and distributed under this Plan on or after the Effective Date shall be
Two Hundred Thousand (200,000) shares, subject to adjustment as provided under
Section 5, above.
Section 14. Participant’s Rights Unsecured.
     The right of any participant to receive future payments under the
provisions of the Plan shall be an unsecured claim against the general assets of
the Company.
Section 15. Statement of Account.
     A statement will be sent to each participant each year reflecting the value
of his or her deferred compensation account as of the end of the preceding year.
Section 16. Assignability and Beneficiaries.
     No right to receive payments under the Plan shall be transferable or
assignable by a participant other than by will or under the laws of descent and
distribution, except that a participant may designate one or more beneficiaries
pursuant to the provisions of this Section. On a form to be provided by the
Company, a participant may name beneficiaries to receive any amounts to which
the participant may be entitled under the Plan in the event of the participant’s
death. A participant may change his or her beneficiary designation from time to
time in the same manner. If a participant fails to designate any beneficiary, or
if no designated beneficiary is living on the date on which any payment becomes
payable to the participant’s beneficiaries, the payment will be payable to the
participant’s estate.
Section 17. Administration.
     The Plan will be administered by the Board, which shall have the authority
to adopt rules and regulations to carry out the Plan and to interpret, construe
and implement the provisions of the Plan. The Plan, as amended and restated, is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”) and shall be construed accordingly.
Section 18. Amendment.
     This Plan may at any time or from time to time be amended, modified or
terminated by the Board. No amendment, modification or termination shall,
without the consent of the participant, adversely affect that participant’s
accruals in his or her deferred compensation account as of the date of
amendment, modification or termination.

-5-



--------------------------------------------------------------------------------



 



Section 19. Governing Law.
     The validity, construction, interpretation and effect of the Plan and
agreements issued under the Plan shall be governed and construed by and
determined in accordance with the Code, and, to the extent not in conflict, with
the laws of the State of Indiana, without giving effect to the conflict of laws
provisions thereof.
Section 20. Termination Date.
     The Plan shall terminate effective as of December 31, 2010. Notwithstanding
the foregoing, any Mandatory Deferrals and Elective Deferrals deferred prior to
January 1, 2011, shall be distributed in accordance with the Plan as in effect
on December 31, 2010.

-6-